Scott, J.,
delivered the opinion of the court.
Moses and Reuben Thomas executed their joint note to James H. Relfe, administrator of the estate of M. T. Hunter, deceased, and in an action on that, set up the defence that the letters of administration granted to the said Relfe on the estate of the said Hunter, had been revoked: The question is, whether such a defence is admissible.
*374The point in this cause was involved and considerably discussed in the case of Lecompte vs. Sargeant, 7 Mo. R. 351. This court then held that notes of the character of those on which this suit is brought, were the individual property of him to whom they were payable, and that the term administrator on their face was a mere descriptio persona;. It is obvious that no proferí of letters of administration would be required in a declaration on a note of this character. How then can the repeal of the letters of administration affect the right of Relfe to this note ?
So, in the civil law, an administrator can novate the debt of his in- - testate, and make it his own. Turnbull vs. Freret, 5 Martin’s Lou. Rep. 703.
The other Judges concurring, the judgment will be affirmed.